                IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION

FREDERICK E. MANUEL,                      )
   Plaintiff,                             )
                                          )
v.                                        )    CIVIL ACTION NO. 1:18-00254-N
                                          )
NANCY A. BERRYHILL, Acting                )
Commissioner of Social Security,          )
   Defendant.                             )

                   MEMORANDUM OPINION AND ORDER

      Plaintiff Frederick E. Manuel brought this action under 42 U.S.C. §§ 405(g)

and 1383(c)(3) seeking judicial review of a final decision of the Defendant

Commissioner of Social Security (“the Commissioner”) denying his applications for a

period of disability and disability insurance benefits (“DIB”) under Title II of the

Social Security Act, 42 U.S.C. § 401, et seq., and for supplemental security income

(“SSI”) under Title XVI of the Social Security Act, 42 U.S.C. § 1381, et seq. Upon

consideration of the parties’ briefs (Docs. 15, 16) and those portions of the

administrative record (Doc. 13) (hereinafter cited as “(R. [page number(s) in lower-

right corner of transcript])”) relevant to the issues raised, and with the benefit of

oral argument, the Court finds that the Commissioner’s final decision is due to be

AFFIRMED under sentence four of § 405(g).1




1 With the consent of the parties, the Court has designated the undersigned
Magistrate Judge to conduct all proceedings and order the entry of judgment in this
civil action, in accordance with 28 U.S.C. § 636(c), Federal Rule of Civil Procedure
73, and S.D. Ala. GenLR 73. (See Docs. 19, 20).
                                  I.      Background

        Manuel filed applications for a period of disability, DIB, and SSI with the

Social Security Administration (“SSA”) on July 20, 2014. Both applications alleged

disability beginning January 12, 2014.2 After his applications were initially denied,

Manuel requested a hearing before an Administrative Law Judge (“ALJ”) with the

SSA’s Office of Disability Adjudication and Review, which was held on February 7,

2017.    On May 31, 2017, the ALJ issued an unfavorable decision on Manuel’s

applications, finding him not disabled under the Social Security Act and thus not

entitled to benefits. (See R. 50 – 61).

        The Commissioner’s decision on Manuel’s applications became final when the

Appeals Council for the Office of Disability Adjudication and Review denied his

request for review of the ALJ’s decision on April 24, 2018. (R. 1 – 6). Manuel

subsequently brought this action under § 405(g) and § 1383(c)(3) for judicial review

of the Commissioner’s final decision.       See 42 U.S.C. § 1383(c)(3) (“The final

determination of the Commissioner of Social Security after a hearing [for SSI

benefits] shall be subject to judicial review as provided in section 405(g) of this title



2 “Title II of the Social Security Act (Act), 49 Stat. 620, as amended, provides for the
payment of insurance benefits to persons who have contributed to the program and
who suffer from a physical or mental disability. 42 U.S.C. § 423(a)(1)(D) (1982 ed.,
Supp. III). Title XVI of the Act provides for the payment of disability benefits to
indigent persons under the Supplemental Security Income (SSI) program. §
1382(a).” Bowen v. Yuckert, 482 U.S. 137, 140 (1987). “For DIB claims, a claimant
is eligible for benefits where she demonstrates disability on or before the last date
for which she were insured. 42 U.S.C. § 423(a)(1)(A) (2005). For SSI claims, a
claimant becomes eligible in the first month where she is both disabled and has an
SSI application on file. 20 C.F.R. § 416.202–03 (2005).” Moore v. Barnhart, 405
F.3d 1208, 1211 (11th Cir. 2005) (per curiam).
to the same extent as the Commissioner’s final determinations under section 405 of

this title.”); 42 U.S.C. § 405(g) (“Any individual, after any final decision of the

Commissioner of Social Security made after a hearing to which he was a party,

irrespective of the amount in controversy, may obtain a review of such decision by a

civil action commenced within sixty days after the mailing to him of notice of such

decision or within such further time as the Commissioner of Social Security may

allow.”); Ingram v. Comm'r of Soc. Sec. Admin., 496 F.3d 1253, 1262 (11th Cir.

2007) (“The settled law of this Circuit is that a court may review, under sentence

four of section 405(g), a denial of review by the Appeals Council.”).

                            II.    Standards of Review

      “In Social Security appeals, [the Court] must determine whether the

Commissioner’s decision is ‘ “supported by substantial evidence and based on proper

legal standards. Substantial evidence is more than a scintilla and is such relevant

evidence as a reasonable person would accept as adequate to support a

conclusion.” ’ ” Winschel v. Comm'r of Soc. Sec., 631 F.3d 1176, 1178 (11th Cir.

2011) (quoting Crawford v. Comm'r of Soc. Sec., 363 F.3d 1155, 1158 (11th Cir.

2004) (per curiam) (internal citation omitted) (quoting Lewis v. Callahan, 125 F.3d

1436, 1439 (11th Cir. 1997))). However, the Court “ ‘may not decide the facts anew,

reweigh the evidence, or substitute our judgment for that of the [Commissioner].’ ”

Id. (quoting Phillips v. Barnhart, 357 F.3d 1232, 1240 n.8 (11th Cir. 2004)

(alteration in original) (quoting Bloodsworth v. Heckler, 703 F.2d 1233, 1239 (11th

Cir. 1983))). “ ‘Even if the evidence preponderates against the [Commissioner]’s
factual findings, [the Court] must affirm if the decision reached is supported by

substantial evidence.’ ” Ingram, 496 F.3d at 1260 (quoting Martin v. Sullivan, 894

F.2d 1520, 1529 (11th Cir. 1990)).

        “Yet, within this narrowly circumscribed role, [courts] do not act as

automatons. [The Court] must scrutinize the record as a whole to determine if the

decision reached is reasonable and supported by substantial evidence[.]”

Bloodsworth, 703 F.2d at 1239 (citations and quotation omitted). See also Owens v.

Heckler, 748 F.2d 1511, 1516 (11th Cir. 1984) (per curiam) (“We are neither to

conduct a de novo proceeding, nor to rubber stamp the administrative decisions that

come before us. Rather, our function is to ensure that the decision was based on a

reasonable and consistently applied standard, and was carefully considered in light

of all the relevant facts.”).3 “In determining whether substantial evidence exists, [a



3      Nevertheless, “[m]aking district courts dig through volumes of documents
and transcripts would shift the burden of sifting from petitioners to the courts.
With a typically heavy caseload and always limited resources, a district court
cannot be expected to do a petitioner’s work for him.” Chavez v. Sec'y Fla. Dep't of
Corr., 647 F.3d 1057, 1061 (11th Cir. 2011) (28 U.S.C. § 2254 habeas proceedings).
“[D]istrict court judges are not required to ferret out delectable facts buried in a
massive record,” id., and “ ‘[t]here is no burden upon the district court to distill
every potential argument that could be made based on the materials before it…’ ”
Solutia, Inc. v. McWane, Inc., 672 F.3d 1230, 1239 (11th Cir. 2012) (per curiam)
(Fed. R. Civ. P. 56 motion for summary judgment) (quoting Resolution Trust Corp.
v. Dunmar Corp., 43 F.3d 587, 599 (11th Cir. 1995) (en banc)) (ellipsis added).
       Moreover, the Eleventh Circuit Court of Appeals, whose review of Social
Security appeals “is the same as that of the district court[,]” Miles v. Chater, 84 F.3d
1397, 1400 (11th Cir. 1996) (per curiam), generally deems waived claims of error not
fairly raised in the district court. See Stewart v. Dep’t of Health & Human Servs.,
26 F.3d 115, 115-16 (11th Cir. 1994) (“As a general principle, [the court of appeals]
will not address an argument that has not been raised in the district
court…Because Stewart did not present any of his assertions in the district court,
we decline to consider them on appeal.” (applying rule in appeal of judicial review
court] must…tak[e] into account evidence favorable as well as unfavorable to the

[Commissioner’s] decision.” Chester v. Bowen, 792 F.2d 129, 131 (11th Cir. 1986).

See also McCruter v. Bowen, 791 F.2d 1544, 1548 (11th Cir. 1986) (“We are

constrained to conclude that the administrative agency here…reached the result

that it did by focusing upon one aspect of the evidence and ignoring other parts of

the record. In such circumstances we cannot properly find that the administrative

decision is supported by substantial evidence. It is not enough to discover a piece of

evidence which supports that decision, but to disregard other contrary evidence.

The review must take into account and evaluate the record as a whole.”).

      However, the “substantial evidence” “standard of review applies only to

findings   of   fact.   No   similar   presumption    of   validity   attaches   to   the

[Commissioner]’s conclusions of law, including determination of the proper

standards to be applied in reviewing claims.” MacGregor v. Bowen, 786 F.2d 1050,

1053 (11th Cir. 1986) (quotation omitted). Accord, e.g., Wiggins v. Schweiker, 679



under 42 U.S.C. §§ 405(g), 1383(c)(3)); Crawford, 363 F.3d at 1161 (same); Hunter
v. Comm’r of Soc. Sec., 651 F. App'x 958, 962 (11th Cir. 2016) (per curiam)
(unpublished) (same); Cooley v. Comm'r of Soc. Sec., 671 F. App'x 767, 769 (11th
Cir. 2016) (per curiam) (unpublished) (“As a general rule, we do not consider
arguments that have not been fairly presented to a respective agency or to the
district court. See Kelley v. Apfel, 185 F.3d 1211, 1215 (11th Cir. 1999) (treating as
waived a challenge to the administrative law judge’s reliance on the testimony of a
vocational expert that was ‘not raise[d] . . . before the administrative agency or the
district court’).”); In re Pan Am. World Airways, Inc., Maternity Leave Practices &
Flight Attendant Weight Program Litig., 905 F.2d 1457, 1462 (11th Cir. 1990) (“[I]f
a party hopes to preserve a claim, argument, theory, or defense for appeal, she must
first clearly present it to the district court, that is, in such a way as to afford the
district court an opportunity to recognize and rule on it.”); Jones v. Apfel, 190 F.3d
1224, 1228 (11th Cir. 1999) (applying In re Pan American World Airways in Social
Security appeal).
F.2d 1387, 1389 (11th Cir. 1982) (“Our standard of review for appeals from the

administrative denials of Social Security benefits dictates that ‘(t)he findings of the

Secretary as to any fact, if supported by substantial evidence, shall be conclusive ....’

42 U.S.C.A. s 405(g) … As is plain from the statutory language, this deferential

standard of review is applicable only to findings of fact made by the Secretary, and

it is well established that no similar presumption of validity attaches to the

Secretary’s conclusions of law, including determination of the proper standards to

be applied in reviewing claims.” (some quotation marks omitted)).           This Court

“conduct[s] ‘an exacting examination’ of these factors.” Miles v. Chater, 84 F.3d

1397, 1400 (11th Cir. 1996) (per curiam) (quoting Martin v. Sullivan, 894 F.2d 1520,

1529 (11th Cir. 1990)). “‘The [Commissioner]’s failure to apply the correct law or to

provide the reviewing court with sufficient reasoning for determining that the

proper legal analysis has been conducted mandates reversal.’” Ingram, 496 F.3d at

1260     (quoting Cornelius v. Sullivan, 936 F.2d 1143, 1145-46 (11th Cir. 1991)).

Accord Keeton v. Dep't of Health & Human Servs., 21 F.3d 1064, 1066 (11th Cir.

1994).

         In sum, courts “review the Commissioner’s factual findings with deference

and the Commissioner’s legal conclusions with close scrutiny.” Doughty v. Apfel,

245 F.3d 1274, 1278 (11th Cir. 2001). See also Moore v. Barnhart, 405 F.3d 1208,

1211 (11th Cir. 2005) (per curiam) (“In Social Security appeals, we review de novo

the legal principles upon which the Commissioner's decision is based. Chester v.

Bowen, 792 F.2d 129, 131 (11th Cir. 1986).         However, we review the resulting
decision only to determine whether it is supported by substantial evidence.

Crawford v. Comm’r of Soc. Sec., 363 F.3d 1155, 1158–59 (11th Cir. 2004).”).

      Eligibility for DIB and SSI requires that the claimant be disabled. 42
      U.S.C. §§ 423(a)(1)(E), 1382(a)(1)-(2). A claimant is disabled if she is
      unable “to engage in any substantial gainful activity by reason of a
      medically determinable physical or mental impairment ... which has
      lasted or can be expected to last for a continuous period of not less than
      12 months.” 42 U.S.C. §§ 423(d)(1)(A), 1382c(a)(3)(A).

Thornton v. Comm’r, Soc. Sec. Admin., 597 F. App’x 604, 609 (11th Cir. 2015) (per

curiam) (unpublished).4

       The Social Security Regulations outline a five-step, sequential
      evaluation process used to determine whether a claimant is disabled:
      (1) whether the claimant is currently engaged in substantial gainful
      activity; (2) whether the claimant has a severe impairment or
      combination of impairments; (3) whether the impairment meets or
      equals the severity of the specified impairments in the Listing of
      Impairments; (4) based on a residual functional capacity (“RFC”)
      assessment, whether the claimant can perform any of his or her past
      relevant work despite the impairment; and (5) whether there are
      significant numbers of jobs in the national economy that the claimant
      can perform given the claimant's RFC, age, education, and work
      experience.

Winschel, 631 F.3d at 1178 (citing 20 C.F.R. §§ 404.1520(a)(4)(i)-(v), 416.920(a)(4)(i)-

(v); Phillips, 357 F.3d at 1237-39).5

      “These regulations place a very heavy burden on the claimant to demonstrate

both a qualifying disability and an inability to perform past relevant work.” Moore,



4In this Circuit, “[u]npublished opinions are not considered binding precedent, but
they may be cited as persuasive authority.” 11th Cir. R. 36-2. See also Henry v.
Comm'r of Soc. Sec., 802 F.3d 1264, 1267 n.1 (11th Cir. 2015) (per curiam) (“Cases
printed in the Federal Appendix are cited as persuasive authority.”).

5 The Court will hereinafter use “Step One,” “Step Two,” etc. when referencing
individual steps of this five-step sequential evaluation.
405 F.3d at 1211 (citing Spencer v. Heckler, 765 F.2d 1090, 1093 (11th Cir. 1985)).

“In determining whether the claimant has satisfied this initial burden, the

examiner must consider four factors: (1) objective medical facts or clinical findings;

(2) the diagnoses of examining physicians; (3) evidence of pain; and (4) the

claimant’s age, education, and work history.” Jones v. Bowen, 810 F.2d 1001, 1005

(11th Cir. 1986) (per curiam) (citing Tieniber v. Heckler, 720 F.2d 1251, 1253 (11th

Cir. 1983) (per curiam)).   “These factors must be considered both singly and in

combination. Presence or absence of a single factor is not, in itself, conclusive.”

Bloodsworth, 703 F.2d at 1240 (citations omitted).

      If, in Steps One through Four of the five-step evaluation, a claimant proves

that he or she has a qualifying disability and cannot do his or her past relevant

work, it then becomes the Commissioner’s burden, at Step Five, to prove that the

claimant is capable—given his or her age, education, and work history—of engaging

in another kind of substantial gainful employment that exists in the national

economy. Jones v. Apfel, 190 F.3d 1224, 1228 (11th Cir. 1999); Sryock v. Heckler,

764 F.2d 834, 836 (11th Cir. 1985).      Finally, although the “claimant bears the

burden of demonstrating the inability to return to [his or] her past relevant work,

the Commissioner of Social Security has an obligation to develop a full and fair

record.” Shnorr v. Bowen, 816 F.2d 578, 581 (11th Cir. 1987). See also Ellison v.

Barnhart, 355 F.3d 1272, 1276 (11th Cir. 2003) (per curiam) (“It is well-established

that the ALJ has a basic duty to develop a full and fair record. Nevertheless, the

claimant bears the burden of proving that he is disabled, and, consequently, he is
responsible for producing evidence in support of his claim.” (citations omitted)).

“This is an onerous task, as the ALJ must scrupulously and conscientiously probe

into, inquire of, and explore for all relevant facts.    In determining whether a

claimant is disabled, the ALJ must consider the evidence as a whole.” Henry v.

Comm'r of Soc. Sec., 802 F.3d 1264, 1267 (11th Cir. 2015) (per curiam) (citation and

quotation omitted).

      When the ALJ denies benefits and the Appeals Council denies review of that

decision, the Court “review[s] the ALJ’s decision as the Commissioner’s final

decision.” Doughty, 245 F.3d at 1278. But “when a claimant properly presents new

evidence to the Appeals Council, a reviewing court must consider whether that new

evidence renders the denial of benefits erroneous.” Ingram, 496 F.3d at 1262.

Nevertheless, “when the [Appeals Council] has denied review, [the Court] will look

only to the evidence actually presented to the ALJ in determining whether the

ALJ’s decision is supported by substantial evidence.” Falge v. Apfel, 150 F.3d 1320,

1323 (11th Cir. 1998).

                      III.   Summary of the ALJ’s Decision

      At Step One, the ALJ determined that Manuel met the applicable insured

status requirements through December 31, 2019.          (R. 55).   While noting that

Manuel may have engaged in substantial gainful activity in April 2014, the ALJ

declined to make a finding “as to whether, or for what period, [Manuel] may have

engaged in substantial gainful activity after the alleged onset date[,]” instead

proceeding to the next step of the sequential evaluation. (R. 55). At Step Two, the
ALJ determined that Manuel had the following severe impairments: osteoarthritis

of the knees, lumbar disc disease, and obesity. (R. 55 – 56). At Step Three, the ALJ

found that Manuel did not have an impairment or combination of impairments that

met or equaled the severity of a specified impairment in the Listing of Impairments.

(R. 56).

        At Step Four,6 the ALJ determined that Manuel had the residual functional

capacity (RFC) “to perform the full range of sedentary work as defined in 20 CFR


6   At Step Four,

        the ALJ must assess: (1) the claimant's residual functional capacity
        (“RFC”); and (2) the claimant's ability to return to her past relevant
        work. 20 C.F.R. § 404.1520(a)(4)(iv). As for the claimant's RFC, the
        regulations define RFC as that which an individual is still able to do
        despite the limitations caused by his or her impairments. 20 C.F.R. §
        404.1545(a). Moreover, the ALJ will “assess and make a finding about
        [the claimant's] residual functional capacity based on all the relevant
        medical and other evidence” in the case. 20 C.F.R. § 404.1520(e).
        Furthermore, the RFC determination is used both to determine
        whether the claimant: (1) can return to her past relevant work under
        the fourth step; and (2) can adjust to other work under the fifth
        step…20 C.F.R. § 404.1520(e).

        If the claimant can return to her past relevant work, the ALJ will
        conclude that the claimant is not disabled. 20 C.F.R. §
        404.1520(a)(4)(iv) & (f). If the claimant cannot return to her past
        relevant work, the ALJ moves on to step five.

        In determining whether [a claimant] can return to her past relevant
        work, the ALJ must determine the claimant's RFC using all relevant
        medical and other evidence in the case. 20 C.F.R. § 404.1520(e). That
        is, the ALJ must determine if the claimant is limited to a particular
        work level. See 20 C.F.R. § 404.1567. Once the ALJ assesses the
        claimant’s RFC and determines that the claimant cannot return to her
        prior relevant work, the ALJ moves on to the fifth, and final, step.

Phillips, 357 F.3d at 1238-39 (footnote omitted).
404.1567(a) and 416.967(a).”7 (R. 56 – 60). Based on this RFC and the testimony of

a vocational expert (VE),8 the ALJ determined that Manuel was unable to perform

any past relevant work.     (R. 60).   At Step Five, after applying the Medical

Vocational Guidelines (often referred to as the “grids”),9 the ALJ found that there


7 “To determine the physical exertion requirements of different types of employment
in the national economy, the Commissioner classifies jobs as sedentary, light,
medium, heavy, and very heavy. These terms are all defined in the regulations …
Each classification … has its own set of criteria.” Phillips, 357 F.3d at 1239 n.4.
See also 20 C.F.R. §§ 404.1567, 416.967.

8“A vocational expert is an expert on the kinds of jobs an individual can perform
based on his or her capacity and impairments.” Phillips, 357 F.3d at 1240.

9

      There are two avenues by which the ALJ may determine whether the
      claimant has the ability to adjust to other work in the national
      economy. The first is by applying the Medical Vocational Guidelines.

      Social Security regulations currently contain a special section called
      the Medical Vocational Guidelines. 20 C.F.R. pt. 404 subpt. P, app. 2.
      The Medical Vocational Guidelines (“grids”) provide applicants with an
      alternate path to qualify for disability benefits when their impairments
      do not meet the requirements of the listed qualifying impairments. The
      grids provide for adjudicators to consider factors such as age,
      confinement to sedentary or light work, inability to speak English,
      educational deficiencies, and lack of job experience. Each of these
      factors can independently limit the number of jobs realistically
      available to an individual. Combinations of these factors yield a
      statutorily-required finding of “Disabled” or “Not Disabled.”

      The other means by which the ALJ may determine whether the
      claimant has the ability to adjust to other work in the national
      economy is by the use of a vocational expert…When the ALJ uses a
      vocational expert, the ALJ will pose hypothetical question(s) to the
      vocational expert to establish whether someone with the limitations
      that the ALJ has previously determined that the claimant has will be
      able to secure employment in the national economy.
exist a significant number of jobs in the national economy that Manuel could

perform given his RFC, age, education, and work experience. (R. 60 – 61). Thus,

the ALJ found that Manuel was not disabled under the Social Security Act. (R. 61).

                                  IV.    Analysis

                                         A.

      As Manuel presents it, his first claim of error is that the ALJ was required to

obtain VE testimony to support her Step Five determination.10 The undersigned

disagrees.

      The general rule is that after determining the claimant’s RFC and
      ability or inability to return to past relevant work, the ALJ may use
      the grids to determine whether other jobs exist in the national
      economy that a claimant is able to perform. However, “[e]xclusive
      reliance on the grids is not appropriate either when [the] claimant is
      unable to perform a full range of work at a given residual functional
      level or when a claimant has non-exertional impairments that
      significantly limit basic work skills.” Francis v. Heckler, 749 F.2d 1562,
      1566 (11th Cir. 1985) (emphasis added) (citing Broz v. Schweiker, 677
      F.2d 1351, 1361 (11th Cir. 1982), adhered to sub nom. Broz v. Heckler,
      711 F.2d 957 (11th Cir. 1983)); see also Jones v. Apfel, 190 F.3d 1224,
      1229 (11th Cir. 1999); Wolfe v. Chater, 86 F.3d 1072, 1077 (11th Cir.
      1996); Martin v. R.R. Ret. Bd., 935 F.2d 230, 234 (11th Cir. 1991);
      Walker v. Bowen, 826 F.2d 996, 1002–03 (11th Cir. 1987); Sryock v.
      Heckler, 764 F.2d 834, 836 (11th Cir. 1985).

Phillips, 357 F.3d at 1242. Because the ALJ found that Manuel had the RFC to

perform a full range of sedentary work, without any non-exertional impairments,


Phillips, 357 F.3d at 1239–40.

10Manuel incorrectly claims that the “ALJ obtained no vocational expert testimony
whatsoever in this case.” (Doc. 15 at 3). A VE testified at the ALJ hearing (see R.
87 – 89), and the ALJ expressly cited the VE’s testimony at Step Four in finding
that Manuel could not perform any past relevant work. (See R. 60).
the ALJ was entitled to rely solely on the grids at Step Five in finding Manuel not

disabled. See Baker v. Comm'r of Soc. Sec., 384 F. App'x 893, 896 (11th Cir. 2010)

(per curiam) (unpublished) (“Because the ALJ concluded that Baker had the RFC to

perform the full range of sedentary work…, the ALJ did not err by relying on the

Grids to determine that Baker was not disabled.”).

      What Manuel actually disagrees with is the ALJ’s Step Four RFC

determination that he could perform a full range of sedentary work despite

acknowledging that Manuel uses a cane for mobility.11 In particular, Manuel claims

that the ALJ failed to follow Social Security Ruling (SSR) 96-9p, which states in

relevant part:

      Since most unskilled sedentary work requires only occasional lifting
      and carrying of light objects such as ledgers and files and a maximum
      lifting capacity for only 10 pounds, an individual who uses a medically
      required hand-held assistive device in one hand may still have the
      ability to perform the minimal lifting and carrying requirements of
      many sedentary unskilled occupations with the other hand. For
      example, an individual who must use a hand-held assistive device to
      aid in walking or standing because of an impairment that affects one
      lower extremity (e.g., an unstable knee), or to reduce pain when
      walking, who is limited to sedentary work because of the impairment
      affecting the lower extremity, and who has no other functional
      limitations or restrictions may still have the ability to make an
      adjustment to sedentary work that exists in significant numbers. On
      the other hand, the occupational base for an individual who must use
      such a device for balance because of significant involvement of both


11 “Sedentary work involves lifting no more than 10 pounds at a time and
occasionally lifting or carrying articles like docket files, ledgers, and small tools.
Although a sedentary job is defined as one which involves sitting, a certain amount
of walking and standing is often necessary in carrying out job duties. Jobs are
sedentary if walking and standing are required occasionally and other sedentary
criteria are met.” 20 C.F.R. §§ 404.1567(a), 416.967(a).
      lower extremities (e.g., because of a neurological impairment) may be
      significantly eroded.

      In these situations, too, it may be especially useful to consult a
      vocational resource in order to make a judgment regarding the
      individual's ability to make an adjustment to other work.

SSR 96-9p, 1996 WL 374185, at * 7 (July 2, 1996) (footnote omitted).

      The undersigned observes that SSR 96-9p does not mandate the use of VE

testimony in order to determine the effects of cane use on a claimant’s ability to

perform sedentary work, but merely suggests that VE testimony “may be…useful”

to make such a determination.        Moreover, the ALJ gave adequate reasons,

supported by substantial evidence, for determining that Manuel’s use of a cane did

not prevent him from performing a full range of sedentary work.

      The ALJ acknowledged evidence of Manuel’s knee pain, finding the “record

supports a finding of osteoarthritis of the knees as a severe impairment” and that it

“limits [Manuel] to sedentary work.”     (See R. 57 – 58).   Nevertheless, the ALJ

explained in detail, with citations to the record, why Manuel’s “normal bilateral

knee stability, good strength on his left knee, and only mild weakness in his left

knee allows him to perform the full range of sedentary work.” (See R. 58 – 59).

Among other evidence, the ALJ cited a medical opinion12 from October 21, 2014,


12“ ‘Medical opinions are statements from physicians and psychologists or other
acceptable medical sources that reflect judgments about the nature and severity of
[the claimant's] impairment(s), including [the claimant’s] symptoms, diagnosis and
prognosis, what [the claimant] can still do despite impairment(s), and [the
claimant's] physical or mental restrictions.’ ” Winschel, 631 F.3d at 1178-79
(quoting 20 C.F.R. §§ 404.1527(a)(2), 416.927(a)(2)). “There are three tiers of
medical opinion sources: (1) treating physicians; (2) nontreating, examining
physicians; and (3) nontreating, nonexamining physicians.” Himes v. Comm'r of
noting that, while Manuel “was still recovering from knee surgery, he would be able

to perform job duties once healed.” (R. 59). The ALJ also found that the “objective

and clinical evidence does not support” Manuel’s subjective testimony of limited

mobility (R. 57), a credibility finding Manuel fails to contest. See Moore, 405 F.3d at

1212 (“[C]redibility determinations are the province of the ALJ.”).

      Manuel largely fails to address the evidence discussed by the ALJ in reaching

her conclusion. In claiming that the ALJ should have found additional limitations

in Manuel’s ability to stand and walk, Manuel relies primarily on records from his

treating physician, citing a note from a May 13, 2016 visit in which the treating

physician states that Manuel “is unable to work, gain meaningful employment,…is

even having problems with just regular activities of daily living[,] is limited in what

he is able to do[, and] is not able to work because of his knees.” (R. 463). However,

the ALJ gave the treating physician’s opinions “little weight” (R. 59), a

determination which Manuel fails to acknowledge or contest. As the ALJ correctly

noted, most of the treating physician’s opinions consist of general statements that

Manuel is unable to work, which are issues reserved to the Commissioner that do

not merit “any special significance.” See 20 C.F.R. §§ 404.1527(d), 416.927(d). The

ALJ also found that “the whole of the evidence suggests [the treating physician]

may have been referring to ability to perform [Manuel’s] past work, given that the

evidence does not support inability to perform sedentary work” (R. 59) – in other

words, that the record evidence as a whole did not support the treating physician’s


Soc. Sec., 585 F. App'x 758, 762 (11th Cir. 2014) (per curiam) (unpublished) (citing
20 C.F.R. §§ 404.1527(c)(1)-(2), 416.927(c)(1)-(2)).
opinions to the extent they limited Manuel to less than a full range of sedentary

work.

        Manuel also claims that evidence of lumbar disease supports additional

standing and walking limitations.        However, “the mere existence of these

impairments does not reveal the extent to which they limit h[is] ability to work or

undermine the ALJ's determination in that regard.” Moore, 405 F.3d at 1213 n.6.

The ALJ expressly discussed evidence of Manuel’s lumbar issues but found that

they too did not reduce Manuel’s ability to perform sedentary work, noting a

physician’s observation in an October 21, 2014 examination note “that while

surgery would not improve [Manuel’s] pain, his degenerative disc disease is not

debilitating.” (R. 58 – 59). Manuel fails to address the ALJ’s reasoning in this

regard.13

        Manuel has shown no error in the ALJ’s failure to obtain VE testimony

regarding the impact of Manuel’s use of a cane on his ability to perform sedentary

work. Accordingly, Manuel’s first claim of error is OVERRULED.

                                          B.

        In his final claim of error, Manuel argues that the ALJ failed to discuss his

diagnosis of lumbar radiculopathy and how it would affect Manuel’s ability to

perform work-related functions. The undersigned disagrees. As noted previously,

the ALJ discussed evidence of Manuel’s lumbar issues but determined that they did



13Manuel’s arguments in support of his first claim of error are substantially similar
to those raised and rejected in Baker, 384 F. App'x at 895-96, and the Court finds
the reasoning of that opinion persuasive in rejecting Manuel’s arguments here.
not impact his ability to perform sedentary work. (See R. 58 – 59). Manuel fails to

address the ALJ’s reasoning on this point, nor has he cited any particular record

evidence he claims the ALJ ignored.14 Even assuming as true Manuel’s claim that

the record could reasonably support “other postural limitations secondary to his

inability to ambulate effectively without an assistive device” (Doc. 15 at 6), the

ALJ’s finding of no other postural limitations is also a reasonable view of the record,

and this Court may not decide the facts anew, reweigh the evidence, or substitute

its judgment for that of the Commissioner. Winschel, 631 F.3d at 1178 . See also

Ingram, 496 F.3d at 1260 (“Even if the evidence preponderates against the

Commissioner’s factual findings, the Court must affirm if the decision reached is

supported by substantial evidence.” (quotation omitted); Barnes v. Sullivan, 932

F.2d 1356, 1358 (11th Cir. 1991) (per curiam) (“The court need not determine

whether it would have reached a different result based upon the record.”); Edlund v.

Massanari, 253 F.3d 1152, 1156 (9th Cir. 2001), as amended on reh'g (Aug. 9, 2001)

(“If the evidence is susceptible to more than one rational interpretation, the court

may not substitute its judgment for that of the Commissioner.”)


14Manuel also claims, in general terms, that the ALJ failed to perform the function-
by-function assessment required by SSR 96-8p in assessing the RFC. However, as
the undersigned has previously noted, “the Eleventh Circuit has repeatedly rejected
similar claims that an ALJ’s failure to perform an explicit function-by-function
assessment under SSR 96-8p is an error of law mandating reversal, so long as the
ALJ's decision sufficiently indicates that he or she considered all relevant evidence
in arriving at an RFC determination.” Stokes v. Colvin, No. CV 14-00559-N, 2016
WL 311295, at *7 (S.D. Ala. Jan. 26, 2016) (citing cases). See also Chiappini v.
Comm'r of Soc. Sec., 737 F. App'x 525, 528-29 (11th Cir. 2018) (per curiam)
(unpublished) (rejecting claim that the ALJ failed to apply a function-by-function
assessment as required by SSR 96-8p when decision showed ALJ adequately
evaluated the evidence).
      Accordingly, Manuel’s final claim of reversible error is OVERRULED. There

being no other claims of error raised, the Court finds that the Commissioner’s final

decision denying Manuel benefits is therefore due to be AFFIRMED.

                                V.     Conclusion

      In accordance with the foregoing analysis, it is ORDERED that the

Commissioner’s final decision denying Manuel’s July 20, 2014 applications for a

period of disability, DIB, and SSI is AFFIRMED under sentence four of 42 U.S.C. §

405(g).

      Final judgment shall issue separately in accordance with this order and

Federal Rule of Civil Procedure 58.

      DONE and ORDERED this the 15th day of May 2019.

                                      /s/ Katherine P. Nelson
                                      KATHERINE P. NELSON
                                      UNITED STATES MAGISTRATE JUDGE
